Citation Nr: 1735671	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for anxiety, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

M.D., Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this case in November 2016 for further evidentiary development, to include obtaining an examination for the Veteran's anxiety disorder. 

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The evidence of record shows that the Veteran's anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 percent for anxiety have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9413 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Although the Veteran has asserted error in the most recent examination, the Board finds no basis for error in the accuracy of the overall medical evidence of record (when considered as evidence of the overall disability picture) and the grant in this decision is in light of the lay testimony of record.  That is, the Board has considered all evidence, both medical and lay evidence, is making its determination and has considered the Veteran's report of symptoms capable of lay observation even if not contained in the examination reports.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Review of the record also reveals substantial compliance with the prior Board remand directives.
 
II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
The Veteran is currently in receipt of a 30 percent rating for anxiety disorder NOS, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413. The Veteran was previously in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.The precise diagnostic code chosen will not affect the Veteran's disability rating because all psychiatric disorders are evaluated under a general formula rating formula for mental disorders. 38 C.F.R. § 4.130.

Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id.   Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118.
 
As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A review of the evidence reveals the following:

The Veteran applied for an increase in his disability rating for anxiety in February 2010. In April 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from anxiety, resulting in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to his anxiety signs and symptoms.

Socially, the Veteran was about to marry his second wife, after his first wife had died in 2007.   The Veteran stated "everything" was good about his relationship with his fiancée.  The Veteran's relationship with his son was good. The Veteran considered five or six of his neighbors to be good friends of his. For relaxation and leisure, the Veteran played golf three to four times a week, and he shopped and toured cities with his fiancée.

The Veteran struggled with sleeping, as he failed to sleep through the night. He suffered from nightmares about Vietnam approximately four times a week which would wake him in a sweat.

The examiner noted the Veteran was clean, neatly groomed, and appropriately dressed. His psychomotor activity and speech were unremarkable, and his affect was appropriate. The Veteran's mood was happy and good, with unremarkable thought process and content. The Veteran understood the outcome of his behavior.
The Veteran did not suffer from hallucinations, inappropriate behavior; obsessive/ritualistic behavior; panic attacks; or homicidal thoughts/suicidal thoughts. The Veteran's impulse control was appropriate, and he did not experience episodes of violence. He was able to maintain his personal hygiene and complete his activities of daily living. The Veteran did not experience memory problems during the interview, but the Veteran believed his memory was worsening, due to his newfound necessity to refer to a shopping list when shopping.

The Veteran suffered from chronic difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response. Throughout the day, the Veteran suffered from intrusive and distressing thoughts, as well as flashbacks and vivid memories of bodies. The Veteran stated he tended to avoid people and crowds and could only attend basketball or football games if he sat in the correct row. The Veteran was able to shop, go out to eat, and go to church with minimal discomfort. When in public, the Veteran was forced to sit with his back to the wall and became nervous in large groups. Lastly, the Veteran suffered from mild memory and anger problems, and acted with hypervigilance and an exaggerated startle response at all times.

Occupationally, the Veteran was retired in order to collect his dead wife's social security benefits.

Mental health treatment records throughout 2011 indicate that the Veteran sought marital counseling because his new wife believed he was "crazy all the time," and he felt overly irritable. The Veteran believed his PTSD symptoms were "so-so" and that he did not like to be around groups of people. The Veteran denied suicidal ideation, plan, or intent, but that when people irritated him, he experienced thoughts of harming others. The examiners did not observe psychotic thought processes. The Veteran reported still suffering from nightmares and disturbances approximately four times a week. During one nightmare, the Veteran grabbed his wife, leaving a black spot on her arm. The Veteran was alert and oriented to person, place, and time, and his memory was grossly intact for recent and remote events.

In a January 2013 social work telephone note, the Veteran's wife called to report that the Veteran made a concerning comment about hurting others with his golf clubs.  

In a February 2013 nursing discharge note, it was documented that on admission, the Veteran was presented with some guardedness, disorientation, physical aggressiveness towards his wife, lack of interest in personal hygiene and appearance, and isolated. 

In March 2015, the Veteran's wife submitted a statement of the Veteran's sleeping difficulties. The Veteran's wife explained that the Veteran frequently struggled to sleep and when he was able to sleep, he suffered from frequent nightmares about fighting or believed he was being chased, which caused him to thrash, talk, and yell in his sleep. By the next morning, the Veteran would have no memories of the disturbances he underwent while sleeping. The Veteran's wife reiterated that his behavior had worsened, and she was forced to sleep in a room separate from him. Moreover, the ceiling fan in their bedroom caused the Veteran to see Vietnamese individuals in the blades of the fan. Seeing such images caused the Veteran to cry and refer to the ghosts all around him.

Socially, the Veteran's wife believed their lives had worsened due to the Veteran's symptoms. The Veteran would go multiple days without showering or bathing, despite his formerly meticulous hygiene habits and attention to dress. Lastly, whenever the Veteran and his wife attempted to dine out at restaurants, the Veteran became extremely agitated if his back was not against the wall, or if he was not positioned in a way he was able to see all of the other dining patrons coming and going.

In June 2015, the Veteran's sister also submitted a statement on his behalf. The Veteran's sister explained that she had witnessed the worsening of the Veteran's symptoms in the past year: the Veteran, who used to be a joyful person, had started staying home and just watching re-runs on television. The Veteran had stopped participating in outdoor activities, no longer golfed, no longer socialized, and was no longer outgoing in his personality. More alarmingly, the Veteran's sister was concerned about the Veteran's drinking habits and he had been convicted of driving under the influence. Lastly, the Veteran was seeing Vietnamese individuals on a daily basis; when dining out, he refused to sit with his back towards any other customers, and he continued to isolate himself more and more.

In March 2016, the Veteran underwent a C&P examination in which the examiner determined the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Socially, the Veteran explained that he and his wife enjoyed a loving relationship, and he regularly went out to eat and to the movies. The Veteran experienced some anxiety in large crowds due to aggravation. From time to time, he played golf. Around the house, the Veteran completed housework and routinely performed his activities of daily living.

From December to January 2015, the Veteran received treatment for alcohol abuse and was convicted of driving while impaired in November 2015. The Veteran stated he had been sober since December 2015.

The examiner determined the Veteran suffered from anxiety and chronic sleep impairment.

In a July 2016 mental health treatment note, the Veteran indicated that he experienced insomnia and that his friends got on his nerves. The Veteran reported that he sleeps three hours a night and that he has nightmares every night. He reported to experiencing flashbacks and recurrent intrusive thoughts. He stated that his mood was not good and that he spends his time watching television. 

In December 2016, the Veteran underwent a C&P examination in which the examiner determined the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Socially, the Veteran explained that since the last exam, his wife had left him. The Veteran stated that he was unsure why his wife left him but that he liked his freedom and spends his time watching television. The Veteran stated that his wife and sister claim that he is an alcoholic because he meets up with his friends every Friday and consumes alcohol. The Veteran denied drinking and driving.  

The examiner noted the Veteran was alert and oriented. The Veteran appeared to provide an accurate history and his insight was adequate. The Veteran's affect was congruent to mood and his thought processes were linear and coherent. The Veteran was not distractible and his immediate, recent, and remote memories appeared within normal limits. The Veteran denied he was suicidal.  The examiner determined the Veteran suffered from anxiety and chronic sleep impairment. 

The examiner failed to discuss the discrepancies between the Veteran's wife and sister's statements and the March 2016 C&P examiner's findings. The examiner reasoned that the Veteran denied having any of those problems at the examination. The examiner noted that the Veteran endorsed intermittent nightmares and reported completing household chores. 

In January 2017, the Veteran submitted a statement in regards to his December 2016 C&P examination. The Veteran stated that the examination contained "blatantly false" information. He stated that he advised the December 2016 examiner that he suffered from nightmares about Vietnam and would wake up hallucinating. He explained that these episodes would happen six to seven times a week and two to three times a night. The Veteran explained that he experiences auditory hallucinations when he is alone at home and it becomes hard for him to function for the remainder of the day. 

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's anxiety disorder, NOS most nearly represents occupational and social impairment with reduced reliability and productivity. The above-cited evidence reflects that the Veteran's anxiety disorder has primarily been manifested by anxiety; chronic sleep impairment; intrusive memories; nightmares; some impaired judgment; hallucinations; and some difficulty in establishing and maintaining effective work and social relationships.

The preponderance of the evidence, however, weighs against finding that a rating higher than 50 percent is warranted. In this regard, the preponderance of the evidence weighs against a finding of occupational and social impairment with deficiencies in most areas due to symptoms of the nature and severity as those contemplated by the 70 percent rating.   The Board has considered the more severe symptoms reported by the Veteran.  Experiencing hallucinations and thoughts of harm to others can support even higher ratings.  The Board has considered the severity, frequency, and duration of all the reported and documented symptoms, however, and finds that the severity shown by the evidence of record is contemplated by the 50 percent rating and does not more nearly approximate the 70 or 100 percent rating.

While there has reportedly been a gradual decline in his functioning over this period; he has been able to maintain close relationships with seven of his friends as he reported meeting up with them every Friday. He had no active thoughts of self-harm. He is able to live independently without near- continuous panic or depression. 

Additionally, VA examined the Veteran in April 2010, March 2016, and December 2016. In all three examinations, the Veteran's symptoms appear to be mild-moderate.  

That is, after careful review of the medical and lay evidence, the Board finds that a 50 percent writing adequately considering the overall social and occupational impairment caused by the service-connected psychiatric disability, including those symptoms listed in the schedule and those that are not.  The Board's focus has been on overall functional impairment and the grant of a 50 percent rating is in consideration of the overall impairment of the disability, to include that described in the Veteran's and others lay statements.

Accordingly, the Board finds that a 50 percent evaluation for the Veteran's anxiety disorder is warranted. 




ORDER

Entitlement to an increased rating for anxiety is granted for the entire appeal period. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


